UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7575


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EMMANUEL THAD EREME,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:02-cr-00478-PJM-2; 8:08-cv-00671-PJM)


Submitted:   April 22, 2010                   Decided:   May 28, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary E. Bair, Erica J. Sutter, BENNETT & BAIR, LLC, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Adam K. Ake, Deborah Johnston, Assistant United States
Attorneys, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emmanuel Thad Ereme was sentenced to 144 months in

prison after a jury convicted him of conspiracy to dispense,

distribute and possess with intent to distribute Schedule II

controlled substances, in violation of 21 U.S.C. § 846 (2006),

and several counts of unlawfully dispensing various Schedule II

controlled substances, in violation of 21 U.S.C. § 841(a)(1)

(2006).     After the district court denied his 28 U.S.C. § 2255

(West Supp. 2009) motion, the district court granted Ereme’s

motion for a certificate of appealability.       We have reviewed the

record and the district court’s order and find no reversible

error.     Accordingly, we affirm the district court’s order.       See

United States v. Ereme, Nos. 8:02-cr-00478-PJM-2; 8:08-cv-00671-

PJM (D. Md. filed July 22, 2009; entered July 23, 2009).             We

dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                               AFFIRMED




                                     2